Citation Nr: 1719609	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  13-12 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This matter was previously before the Board in October 2013, at which time the Board remanded the issue currently on appeal for additional development.  The case has now been returned to the Board for further appellate action. 


FINDING OF FACT

Bilateral hearing loss disability is etiologically related to acoustic trauma sustained in active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he first experienced hearing loss during active service and that his hearing loss disability is a result of acoustic trauma sustained in active service.  Specifically, the Veteran has asserted that he was regularly exposed to bomb explosions.  A review of the Veteran's service personnel records shows that the Veteran served in the United States Army in support of combat operations in the Republic of Vietnam (RVN).  The Veteran's DD Form 214 indicates his military occupational specialty (MOS) was Ordinance Disposal Specialist.  Therefore, the Board concedes that the Veteran sustained acoustic trauma during active service. 

The Veteran's service treatment records (STRs) are silent for complaints, or treatment for hearing loss.  Regardless, the Veteran has indicated that he first experienced symptoms of hearing loss while he was in active service and that the symptoms have continued since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible in that respect.

The Veteran was afforded a VA examination in June 2011.  The Veteran reported noise exposure in active service from explosions.  He denied post military occupational noise exposure, but acknowledged that he was a recreational shooter.  The examiner confirmed that the Veteran had mild to severe high frequency hearing loss for VA purposes in the right ear, and mild to moderate high frequency hearing loss for VA purposes in the left ear.  See 38 C.F.R. § 3.385 (2016).  The examiner concluded on the grounds that as there were no complaints of hearing loss in the Veteran's STRs, that it was less likely than not that the Veteran's hearing loss was related to his military service.

The Veteran was afforded a subsequent VA examination in March 2013.  The Veteran continued to report having served in the Army with responsibility for bomb disposal, during which he routinely blew up bombs, as well as participated in ammunition clearing.  The Veteran confirmed that at no time during service was hearing protection provided.  The examiner provided a diagnosis of sensorineural hearing loss for VA purposes in both ears.  The examiner opined that the hearing loss was less likely as not caused by or a result of an event in active service.  The examiner relied on the normal hearing examination upon separation and the absence of complaints of hearing loss in the Veteran's STRs.

The Board finds that the June 2011 and March 2013 VA opinions are inadequate for adjudication purposes.  In this regard, both examiners have relied upon the absence of complaints of hearing loss in the STRs to support the negative opinions provided.  Neither examiner gave adequate consideration to the Veteran's competent and credible assertions that he has experienced decreased hearing acuity ever since his active service.  Further, neither examiner gave adequate consideration to the significant acoustic trauma the Veteran must have sustained during active service as a result of his MOS.  As the opinions are not adequate, they cannot serve as the basis of a denial of entitlement to service connection.  

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify reduced hearing acuity and his statements have been found credible.

In sum, the Board has conceded acoustic trauma during active service.  The Veteran has competently reported that he first experienced hearing loss while in active service and that he has continued to experience hearing loss since that time, and those statements have been found credible by the Board.  The Veteran has a current diagnosis of bilateral hearing loss disability.  The VA medical opinions are not probative evidence against the claim.  

Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise and the benefit of the doubt must be resolved in favor of the Veteran.  Therefore, entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


